COURT OF APPEALS OF VIRGINIA


Present: Judge Annunziata, Senior Judge Duff and Judge Clements *
Argued at Alexandria, Virginia


SHOHREH GHASEM
                                         MEMORANDUM OPINION ** BY
v.   Record No. 2537-99-4                 JUDGE CHARLES H. DUFF
                                               MAY 9, 2000
FAIRFAX COUNTY DEPARTMENT OF
 FAMILY SERVICES


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                  Arthur B. Vieregg, Jr., Judge

          (Charles J. Swedish, on brief), for
          appellant. Appellant submitting on brief.

          Thomas P. Sotelo, Substitute Assistant County
          Attorney (Keegan & Sotelo, PLC, on brief),
          for appellee.

          (W. Kip Wood, on brief), Guardian ad litem
          for Saman Ghasem, an infant.


     Shohreh Ghasem ("appellant") appeals the decision terminating

her parental rights to Saman Ghasem ("Saman").    The issue on

appeal is whether the evidence was sufficient to meet the clear

and convincing standard required for termination of parental

rights under Code § 16.1-283(C)(2).   We find that the evidence was

sufficient and affirm the trial judge's ruling.


     *
       Judge Jean Harrison Clements took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400, recodifying Code § 17-116.01.
     **
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                               FACTS

     Saman was born on December 11, 1989.     In September of 1995,

the Fairfax County Department of Family Services ("the

Department") removed Saman, then four years old, from appellant's

care because appellant left Saman unsupervised and locked out of

their hotel room for seven hours.    Saman was returned to

appellant's care, but removed again on July 29, 1996 because

appellant violated a preliminary protective order which prohibited

her having contact with a friend who had physically abused

appellant's other son.   The Department later returned Saman to

appellant.

     On December 11, 1997, appellant signed a service agreement

with the Department stating Saman would not be left alone or

unsupervised at any time or for any reason.    The Department

explained to appellant that Saman suffered from mild mental

retardation and had special needs.     Appellant's therapist also

explained the agreement to her.   On that same day, a social worker

for the Department telephoned the Ghasem home and found Saman was

there alone.   The Department removed him from appellant's care

again on December 11, 1997.

     Appellant signed additional service agreements with the

Department on December 24, 1997, and January 9, 1998, stating she

would not leave Saman alone or unsupervised for any amount of time

or for any reason.   Since 1995, the Department provided the family

with various services, interventions and financial assistance,

                               - 2 -
including:   protective supervision of Saman and his brother;

coordination with the mental health center and Multicultural

Clinical Center for individual and home based therapy; and

coordination with Saman's school and health clinics.   The Center

for Multicultural Human Services had worked with the family

"intensively" since April of 1997, providing individual therapy,

parental education, nutritional education, and social skills

training for appellant two times per week.   Despite the repeated

attempts to educate appellant concerning Saman's special needs,

and despite attending parenting classes, appellant continued to

deny Saman had any problems.   Evidence was presented that

appellant suffers from depression and a brain dysfunction.

     Appellant again left Saman alone for about one hour and

fifteen minutes on January 29, 1998 when she was late returning

from a doctor's appointment.   The Department removed Saman from

her care and initiated proceedings to terminate her residual

parental rights to Saman.

     On July 28, 1999, a hearing was held in circuit court

concerning the termination of appellant's parental rights.    At the

hearing, the deposition of Dr. Ronald Federici, a clinical

neuropsychologist, was admitted into evidence.   Dr. Federici

conducted a comprehensive neuropsychological evaluation of Saman

dated January 21, 1999.   He testified Saman, who at the time of

the evaluation was nine years old, suffers from profound cognitive

and learning disabilities, speech, language and hearing

                               - 3 -
deficiencies, mild mental retardation, brain dysfunction and

various mental and emotional disorders.     He is physically small

for his age, and his mental development is equivalent to that of a

five year old.    Saman also suffers from a reactive attachment

disorder and fear of abandonment.    Dr. Federici stated that Saman

will likely require adult supervision and a controlled environment

into adulthood.    Saman's prospect for future development is very

poor.    Dr. Federici further opined that if Saman is to reach his

developmental potential, he requires a parental figure with

significant dedication and intelligence to address his needs.

        On September 27, 1999, the trial judge entered an order

terminating appellant's residual parental rights.     The trial judge

found that it was in the best interest of Saman to "live in a

controlled environment with adults who understand and can meet his

special needs."    He also found the Department clearly and

convincingly proved the requirements of Code § 16.1-283(C)(2),

stating that, despite attending parenting classes and receiving a

"host of other services," appellant's "inherent disabilities

demonstrate that she is unable to remedy the conditions which led

to Saman's placement in foster care."      Appellant appeals that

order.

                                ANALYSIS

        "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

                                 - 4 -
Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123, 128,

409 S.E.2d 460, 463 (1991).    Where the trial judge hears the

evidence ore tenus, his decision is entitled to great weight and

will not be disturbed on appeal unless plainly wrong or without

evidence to support it.   See Lowe v. Dep't of Pub. Welfare, 231

Va. 277, 282, 343 S.E.2d 70, 73 (1986).

     Code § 16.1-283(C)(2) provides that the parental rights of a

child placed in foster care may be terminated if the court finds

by clear and convincing evidence that it is in the best interests

of the child and that

           [t]he parent . . ., without good cause,
           [has] been unwilling or unable within a
           reasonable period of time not to exceed
           twelve months from the date the child was
           placed in foster care to remedy
           substantially the conditions which led to or
           required continuation of the child's foster
           care placement, notwithstanding the
           reasonable and appropriate efforts of
           social, medical, mental health or other
           rehabilitative agencies to such end. Proof
           that the parent . . . without good cause,
           [has] failed or been unable to make
           substantial progress towards elimination of
           the conditions which led to or required
           continuation of the child's foster care
           placement in accordance with [the parent's]
           obligations under and within the time limits
           or goals set forth in a foster care plan
           filed with the court . . . shall constitute
           prima facie evidence of this condition.

     "'[T]he rights of parents may not be lightly severed but are

to be respected if at all consonant with the best interests of the

child.'"   Ward v. Faw, 219 Va. 1120, 1124, 253 S.E.2d 658, 661

(1979) (citation omitted).    The termination of parental rights is

                                - 5 -
a grave, drastic, and irreversible action.   "When a court orders

termination of parental rights, the ties between the parent and

child are severed forever and the parent becomes 'a legal stranger

to the child.'"   Lowe, 231 Va. at 280, 343 S.E.2d at 72 (citation

omitted).

     Appellant contends that she was first diagnosed as mildly

mentally retarded after Saman was removed from her home on January

29, 1998.    She asserts that this condition led to the child's

foster care placement and that, after January 29, 1998, the

Department has offered her no services in an effort to remedy this

condition or any other condition which led to Saman's foster care

placement.   However, the record indicates that appellant's

psychological condition had been an issue throughout the

Department's period of involvement with the family, not just on or

after January 29, 1998.   Moreover, appellant's diagnosis of mild

mental retardation was not the sole condition which led to Saman's

placement in a foster home.   The evidence proved that Saman had

numerous physical, mental, and emotional special needs that were

not being met under appellant's care.   Furthermore, appellant

repeatedly left the child alone and unsupervised despite the

Department's continuing attempts to advise her of his special

needs.

     In addition, the Department worked with the family and

offered numerous counseling and medical services to the family

since 1995, but noted little progress or improvement in

                                - 6 -
appellant's parenting skills.    For example, appellant received a

psychological examination in January 1997, parental/child

interaction assessments in March 1997 and February 1998, and

parenting classes.   The December 14, 1998 Foster Care Service Plan

states that appellant received psychiatric medication from October

1995 to December 14, 1998.   The plan also states that despite

"intensive services and interventions" appellant did not make

"much progress and continually engages in the behavior that

resulted in Saman going into the custody of the Department in

September 1995."

     In addition, appellant received a neuropsychological

evaluation in February 1998.    The Foster Care Service Plan dated

March 3, 1998 indicates that appellant was diagnosed as suffering

from "an emotional condition" and "brain dysfunction."   Her

emotional development was diagnosed as that of a child and

characteristic of Borderline Personality Disorder.   The report

further stated she "displays significant cognitive weaknesses

which represent impairment of several brain areas which are

generally impervious to change."   At the time of the report, and

as stated above, appellant had received "intensive home-based

services" for over two years, but she continued to leave Saman

unsupervised, and she continued to deny that he had any special

developmental, cognitive, mental or physical needs or problems.

     Thus, the record indicates that the Department was aware from

the time it first became involved with the family that appellant's

                                - 7 -
mental health status was an issue in the matter.   Moreover, the

Department was also aware of and concerned for the mental,

physical, and emotional well being of Saman, a child with numerous

special needs.   The record is replete with instances of

"reasonable and appropriate efforts" made by the Department and

other agencies over a period of several years in an attempt to

work with appellant and remedy the numerous conditions which led

to the foster care placement of Saman.   However, the record also

indicates that appellant made very little, if any, progress in

remedying these conditions, notwithstanding the efforts of the

Department and other agencies.

     Therefore, the record supports the trial judge's finding that

the termination of appellant's residual parental rights was in

Saman's best interest and his finding that the Department

presented clear and convincing evidence to meet the requirements

of Code § 16.1-283(C)(2).   Accordingly, we affirm the decision. 1

                                                           Affirmed.




     1
       Because we decide the evidence was sufficient to support
the trial judge's holding, the point raised by appellee
regarding Code § 16.1-283(B) is moot.

                                 - 8 -